Title: To Thomas Jefferson from William Short, 20 April 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Toulouse April 20. 1789

I had the pleasure of writing to you from Marseilles in answer to your friendly letter recieved there. Since that I have been engaged in the journey from that place to this. We passed by Aix, Avignon, Orange, Pont St. Esprit, Nismes Montpelier, Bezieres. Here we embarked in the postboats which we found would be much cheaper and almost as convenient as a boat taken for ourselves. The stoppages at the different locks and the changing frequently from one boat to the other gave us an opportunity of examining the works as minutely as we wished. Besides, the opportunity of conversing with the people employed in these boats and the passengers in them we found of considerable assistance. We stopped at Castelnaudary and employed a day to go and see the reservoir of St. Feriol. We did not go to Escamase, because we learned that it was nothing more than a vault under which the water passed, nor to Lampy because it would have required more than the day. They have lately added three new robinets in the room of those which were used when you were there. They seem admirably well contrived and executed. From Castelnaudary we came here in one day. On the whole we were in the boat three days and an half. We were much longer on the road from Marseilles to Bezieres in proportion to the distance. Not being able to hire a cabriolet for going post  we were obliged to travel with a voiturier. We had every reason to repent of this latter arrangement, but particularly because it prevented our going to Cette. We had only a slight view of it at a considerable distance from the road.—From hence we shall probably go to Bordeaux by water. If we do we shall not leave this place before the day after to-morrow, that being the day of the departure of the boat. It would be probably much more agreeable going by land, but we are curious to try the mode of going down a rapid current. We shall be fully gratified in all appearance as the river is now very high and rising in consequence of the abundant rains which have fallen and still continue. The price is also tempting, being 5.₶ each from hence to Bordeaux and about as much for our baggage. The voyage is longer than I should have desired one of the kind, but it is well to see something of that kind of navigation for a person who may probably be one day an inhabitant of Kentucky. It is two days and an half to Bordeaux, so that we shall be there, if we go down the river, on friday or at latest on saturday. We shall not make there a long stay. Rutledge will probably come on to Paris with me, he seems already sick of a Spanish journey. In that case we shall certainly go by Nantes. Should you do me the favor to write to me immediately after the reciept of this it would be well to address the letter to the care of my banker at Bordeaux. Should I have left that place he will send it immediately after me. I know no body to whose care I could have a letter addressed at Nantes, not being sure that Carnes is still there. Should you write to me later it would be best to direct the letter poste restante at Nantes. I count now on your recieving this letter on Sunday or Monday next.
I forgot to mention to you, that not being able to see the homme d’affaires of M. Rochegude at Avignon, I was obliged to execute your commission by chusing at his hotel the wine you desired, and leaving a memorandum for it to be sent to you to Paris. The wine is kept in the country where it is made. That which I tasted of which kind you are to have is six years old. It costs 21s. instead of 24s as you imagined the bottle included. It is to be paid when received at Paris together with the price of carriage and duty. It should arrive in a short time from this and will be sent to your address. They told me that they often sent it to Paris and that you might be sure of being well served. You may be the more sure still as it is considered only as a trial and they have hopes of continuing to supply you.

I arrived at Nismes in the midst of days when nobody worked. That was the reason why the workman would not undertake to make the model although we agreed to stay a day longer than we intended. But I left the money and the price of a box to be made for the model, with your old servant Blondin, who will certainly not fail to have it made and sent to you immediately either by the Messagerie or a private hand of his acquaintance. The workman had kept the model to work by so that there was no necessity for applying to the cabinet. We were not able to see the cabinet because they were newly arranging it, and the articles were all packed up in trunks. We saw the Abbe d’Arnal who had no difficulty in comprehending the manner of hanging the mill stone. He seemed flattered by your remembrance of him. We saw his mill and the model of his machine for carrying a boat against stream.—I hope I shall have the pleasure of finding a letter from you at Bordeaux when I arrive there. In the mean time I beg you to present my most respectful compliments to your family and to believe me unalterably Your friend & servant,

W. Short

